DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 15, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/127,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Outstanding application 17/253,808 Claim 1
Copending application no. 17/127,621 Claim 1
A method for distributing secondary content over a local area network (LAN), the method comprising:
A method for displaying secondary content over a local area network (LAN), the method comprising:
multicasting a LAN-specific content beacon over the LAN from a first device within the LAN;
multicasting a LAN-specific content beacon over the LAN from a first device within the LAN;
receiving a response to the content beacon from a second device within the LAN;
receiving a response to the content beacon from a second device within the LAN requesting identification information of the first device;
generating secondary content at the first device based on profile information corresponding to the second device; and
…the unicast stream being secondary content generated based on identification information of the first device;

…receiving a unicast stream from the second device over the LAN at the first device…generating a display at the first device integrating the secondary content with primary content; and outputting the display with the first device.


Claims 15 and 29 are independent claims which recite the same limitations as found in claim 1, and are similarly rejected in view of copending application no. 17/127,621 claim 1 as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-21, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (2007/0033531) in view of Patwardhan (7,970,894).
Regarding claims 1, 15, and 29, Marsh discloses a method for distributing secondary content over a local area network (LAN, paragrapohs 0057 and 0071), the method comprising:

Marsh fails to disclose multicasting a LAN-specific content beacon over the LAN from a first device within the LAN and receiving a response to the content beacon from a second device within the LAN.
In an analogous art, Patwardhan teaches multicasting a LAN-specific content beacon over the LAN from a first device within the LAN and receiving a response to the content beacon from a second device within the LAN (authentication handshake, col. 2 lines 33-43), preventing unauthorized access to said LAN.
It would have been obvious at the time of effective filing to include multicasting a LAN-specific content beacon over the LAN from a first device within the LAN and receiving a response to the content beacon from a second device within the LAN, as suggested by Patwardhan, for the benefit of preventing unauthorized access by unknown devices to said LAN.

Regarding claims 2, 16, and 30, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein the LAN-specific content beacon comprises an identifier uniquely identifying the first device (Patwardhan col. 2 lines 33-43).

Regarding claims 3, 17, and 31, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein the response to the content beacon comprises: identification information uniquely identifying the second device (part of 

Regarding claims 4, 18, and 32, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, further comprising: receiving a response to the content beacon from a third device within the LAN; generating the second secondary content at the first device based on profile information corresponding to the third device; and unicasting the second secondary content over the LAN from the first device to the third device for integration into second primary content being generated for display at the third device, while unicasting the secondary content over the LAN from the first device to the second device for integration into the primary content being generated for display at the second device (Marsh, multiple CPEs access local server for secondary content, paragraphs 0079-0080).

Regarding claims 5, 19, and 33, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein generating the secondary content at the first device comprises: retrieving identification information uniquely identifying the second device from the response to the content beacon; retrieving data related to processed content associated with the second device; and generating the secondary content based on the retrieved viewing data (Marsh paragraph 0158).

Regarding claims 6, 20, and 34, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein generating the secondary content at the first device comprises: retrieving identification information uniquely identifying 

Regarding claims 7 and 21, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein generating secondary content at the first device comprises: receiving information identifying primary content being rendered for display at the second device from the response to the content beacon; determining content having metadata matching metadata of the identified primary content; and generating the secondary content based on the determined content (Marsh paragraph 0137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421